The Assistant Vice-Chancellor.
If the bill rested upon the defendant’s contract with Torrey alone, the objection of misjoinder of complainants would be fatal; for there would be neither a joint or a common interest in the subject matter of the suit. But the Mallory contract, and the defendant’s recognition of it and his reference to it as outstanding, have led to a different state of things. The purchase and transfer of that contract, having been made to Wood for the 'protection, and thus for the benefit of all the complainants, they have a common interest in enforcing it against the defendant, which will justify their uniting together, in this bill. (See Story’s Eq. PI. 233, § 285. The Attorney General v. Heelis, 2 Sim. & St. 67.) The demurrer on the ground of misjoinder of parties, is therefore not well taken.
In regard to the omission to make Torrey a defendant in the *9suit, I do not perceive how the complainants are to proceed without bringing him in. Although as to the defendant, they maybe entitled to insist upon the fulfilment of Mallory’s contract, yet they entered into possession as purchasers from Torrey; and their statement shows that he has done nothing to forfeit his claims upon them. A conveyance of the whole premises from the defendant to Wood, under Mallory’s contract, might overreach and cut off the rights of Torrey in the land. And in reference to the defendant’s dealing with the land, it is proper, and perhaps he can claim, that the contract with Torrey should be disposed of in this litigation founded upon the other contract, inasmuch as the decree may deprive him of the power of conveying to Torrey. The demurrer for this cause must be allowed with costs. The complainants may amend their bill within twenty days, on payment of costs, and on their so doing, the injunction will be permitted to stand. If they omit to amend, the bill will be dismissed with costs, but without prejudice to the equitable rights of all or any of the complainants.